DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi et al. (JP2010253801), and further in view of Naritomi et al. (US20100279120), and Jurischka et al. (US20110180211).





instant application

    PNG
    media_image1.png
    342
    745
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    305
    591
    media_image2.png
    Greyscale

As to claim 1,  Atsushi et al. (JP2010253801) discloses a reinforcing member for a motor vehicle (see e.g. fiber reinforced composite in automobiles in Par. 2, 28, FRP 11 and the thermoplastic resin 12 as shown in FIG. 1 in par. 19), comprising: 

    PNG
    media_image3.png
    461
    882
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    610
    823
    media_image4.png
    Greyscale

a first resin material (see e.g. the thermoplastic resin 12 as shown in FIG. 1-7); and 
a second resin material (see e.g. fiber reinforced composite FRP 11/21/31/41/51 in Par. 12, Fig 1-7) disposed on at least a part of a surface of the first resin material (see e.g. the thermoplastic resin 12/22/32/42/52 as shown in FIG. 1-7, thermoplastic resin 12 is bonded and integrated to a surface of asheet-like fiber-reinforced composite material (hereinafter, referred to as "FRP") 11 in Par. 11) and having a matrix resin and a reinforcing fiber material contained in the matrix resin (see e.g. prepreg obtained by impregnating a reinforcing fiber with a matrix resin as FRP 11 in Par. 12), 
wherein in a cross section of the first resin material and the second resin material perpendicular to the surface of the second resin materials (see e.g. Fig 1-7), between one end portion of the second resin material and the other end portion of the second resin material (see e.g. Fig 1-7), there is a portion having a length of 80 mm or more along a boundary between the second resin material and the first resin material(see e.g. samples is 300mm or longer in Par. 24), 
Atsushi et al. discloses FRP, thermoplastic resin, and a metal material are bonded and integrated to form an FRP plate in Par. 3. Atsushi et al. discloses fiber-reinforced composite material molded article having excellent adhesiveness particularly at an end face of a joining portion between a fiber-reinforced composite material and a thermoplastic resin in Par. 9. 
Atsushi et al. does not disclose a steel sheet wherein the first resin materials disposed on at least a part of a surface of the steel sheet, nor in the first resin material, a protrusion portion having a length X of 3.0 mm or more from the two end portions of the second resin material to an end portion of the first resin material is formed in the cross section, and a Young's modulus of the first resin material at room temperature is 1/10 or less of a Young's modulus of the second resin material at room temperature.
Naritomi et al. (US20100279120) discloses it is desired to use plated steel sheet to join to FRP and use the composite in automobile in abstract, Par. 1-2, since zinc or aluminum plated steel sheet have corrosion resistance and maintenance free for 10-20 years compared with normal steel or metal materials in Par. 46. Naritomi et al. discloses aluminum plated steel plate are integrated to thermoplastic resin in Par. 74. 
Both Atsushi et al. and Naritomi et al. are analogous in the field of metal joined to thermoplastic resin in automobile application, it would have been obvious for a person with ordinary skills in the art to modify the metal joining surface of Atsushi et al. to be plated steel sheet joining surface as taught by Naritomi et al. such as the FRP thermoplastic composite is joined to a plated steel plate since plated steel is corrosion resistance and have a long maintenance free life span which is desired by automobile application as suggested by Naritomi et al. 
Atsushi et al. in view of Naritomi et al. does not discloses the first resin material, a protrusion portion having a length X of 3.0 mm or more from the two end portions of the second resin material to an end portion of the first resin material is formed in the cross section, and a Young's modulus of the first resin material at room temperature is 1/10 or less of a Young's modulus of the second resin material at room temperature.
Jurischka et al. (US20110180211) discloses when first component joined to a thermoplastic material, the joining clamping force between the second component and first component can be desired/varied by selectively choose the young’s modulus of the thermoplastic second component according to intended purpose of the joint of the first and second component so as to exert a desired amount of the clamping force onto the first component (see e.g. Par. 7). Jurischka et al. discloses it is advantageous if the thermal conductivity of the first component is larger than the thermal conductivity of the thermoplastic material of the second component, and the first component has an aspect ratio (height (thickness)/width) of less than 0.5(see e.g. Par. 12). The first 10 and the second component 12 are identical to those of the first embodiment, wherein the recess 14 of the second embodiment has a height (in the direction of a movement of the die 20, see F.sub.p in FIG. 2a) which is smaller than the thickness of the first component 10.  Thus, the first component 10 protrudes above the upper surface of the second component 12 after it has been introduced into the recess 14 in Par. 42, Fig 2a-2b. Jurischka et al. discloses factors are chosen to achieve a stable joint of the components 10, 12 arises also in the second embodiment due to a combination of clamping force and positive fit in par. 42. 

    PNG
    media_image5.png
    301
    637
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    357
    549
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    345
    527
    media_image7.png
    Greyscale

Both Atsushi et al. in view of Naritomi et al, and Jurischka et al. are analogous in the field of component joined to a thermoplastic second component by embedding within the thermoplastic resin portion, it would have been obvious for a person with ordinary skills in the art to modify the thermoplastic resin (which corresponds to claimed 1st resin materials) of Atsushi et al. in view of Naritomi et al to have a young’s modulus at room temperature smaller than the embedded FRC component as taught by Jurischka et al. since Jurischka et al. discloses the young’s modulus of the thermoplastic second component can be selected or varied according to intended purpose of the joint of the thermoplastic and FRC component so as to exert a desired amount of the clamping force onto the first component as taught by Jurischka et al.(see e.g. Par. 7). it would also have been obvious for a person with ordinary skills in the art to modify the joining profile between the embedding component and thermoplastic resin component of Atsushi et al. in view of Naritomi et al, such as thickness/height/
width/length of embedding, and as the result, the protruding surrounding profile including but not limited to length, width and etc as taught by Jurischka et al. in order to achieve a stable joint of the joining components embedding component and thermoplastic component arises also in the second embodiment due to a combination of clamping force and positive fit as suggested in par. 42 of Jurischka et al. 
As to claim 2. Atsushi et al. in view of Naritomi et al and Jurischka et al. discloses the reinforcing steel member for a motor vehicle according to claim 1, wherein the length X is 5.0 mm or more(see discussion of claim 1, in particular, modify the around joining dimension profile in order to achieve a stable joint of the components 10, 12 arises also in the second embodiment due to a combination of clamping force and positive fit as suggested in par. 42 of Jurischka et al). 
As to claim 3. Atsushi et al. in view of Naritomi et al and Jurischka et al. discloses the reinforcing steel member for a motor vehicle according to claim 1, wherein the length X is 30.0 mm or less(see discussion of claim 1, in particular, modify the around joining dimension profile in order to achieve a stable joint of the components 10, 12 arises also in the second embodiment due to a combination of clamping force and positive fit as suggested in par. 42 of Jurischka et al).
As to claim 4. Atsushi et al. in view of Naritomi et al and Jurischka et al. discloses the reinforcing steel member for a motor vehicle according to any one of claims 1, wherein at least a part of the second resin material in a thickness direction is embedded in the first resin material (see e.g. Fig 1, 2a-2b of Jurischka et al.).
As to claim 5. Atsushi et al. in view of Naritomi et al and Jurischka et al. discloses the reinforcing steel member for a motor vehicle according claim 4, wherein a thickness of the embedded portion of the second resin material embedded in the first resin material is 5% or more and 50% or less with respect to a thickness of the second resin material (see e.g.  2a-2b of Jurischka et al. in particular, modify embedding thickness/height profile to achieve a stable joint of the components 10, 12 arises also in the second embodiment due to a combination of clamping force and positive fit as suggested in par. 42 of Jurischka et al).
As to claim 6. Atsushi et al. in view of Naritomi et al and Jurischka et al. discloses the reinforcing steel member for a motor vehicle according to any one of claims 1, wherein a side surface of the protrusion portion is inclined toward an end portion of the steel sheet closest to the protrusion portion(see e.g. Atsushi et al. discloses the joining interface profile can be varied to various other shapes or profile such as stepwise, in Fig 4, chamfering end in Fig 1-2, and etc so that the joining end surface is not parallel to thickness direction of FRP in Par. 17, and can have an edge angle in Fig 4, Par. 15. in order to achieve desired excellent adhesiveness at the end face of the joint portion between the FRP and the thermoplastic resin and hardly peels off the FRP and the thermoplastic resin in Par. 22. Thus it would have been obvious for a person with ordinary skills in the art to further modify he inclining angle profile at the joining edge in order to achieve desired excellent adhesiveness at the end face of the joint portion between the FRP and the thermoplastic resin and hardly peels off the FRP and the thermoplastic resin in Par. 22).
As to claim 7. Atsushi et al. in view of Naritomi et al and Jurischka et al. discloses the reinforcing steel member for a motor vehicle according to claim 6, wherein an inclination angle formed by the side surface and the surface of the steel sheet closest to the protrusion portion is 45° or more and 90° or less (see discussion of claim 6).
As to claim 10. Atsushi et al. in view of Naritomi et al and Jurischka et al. discloses the reinforcing steel member for a motor vehicle according to any one of claims 1, wherein the steel sheet is a plated steel sheet (see e.g. Naritomi et al. (US20100279120) discloses it is desired to use plated steel sheet to join to FRP and use the composite in automobile in abstract, Par. 1-2, since zinc or aluminum plated steel sheet have corrosion resistance and maintenance free for 10-20 years compared with normal steel or metal materials in Par. 46).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Atsushi et al. (JP2010253801), Naritomi et al. (US20100279120), and Naritomi et al. (US20100279120), and further in view of Hara et al. (US20100024941)
As to claim 8. Atsushi et al. in view of Naritomi et al and Jurischka et al. does not discloses the reinforcing steel member for a motor vehicle according to any one of claims 1, wherein a contact angle of the first resin material with water at room temperature is 90° or more.
Hara et al. discloses it is desired for the thermoplastic materials within automobile application to have desired hydrophobicity in addition to bond strength (see e.g. Par. 113), such that only minute quantities of water are absorbed or permeated and would exhibit sufficient bonding in order to avoid delamination or failure of the bond between the layers even under moisture condition in par. 116. 
Both Atsushi et al. in view of Naritomi et al and Jurischka et al., and Hara et al. are analogous in the field of thermoplastic materials that has function of bonding in automobile component, it would have been obvious for a person with ordinary skills in the art to select the thermoplastic for Atsushi et al. in view of Naritomi et al and Jurischka et al from those thermoplastic that  have good hydrophobicity in addition to good bonding property as taught by Hara et al. since the thermoplastic resin that have good hydrophobicity can only allow minimum amount of liquid permeated and ensure sufficient bonding in order to avoid delamination or failure of the bond between the layers even under moisture condition as suggested in par. 116 of Hara et al. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Atsushi et al. (JP2010253801), Naritomi et al. (US20100279120), and Naritomi et al. (US20100279120), and further in view of Yuasa et al. (US20050244660)
As to claim 9. Atsushi et al. in view of Naritomi et al and Jurischka et al. does not discloses the reinforcing steel member for a motor vehicle according to any one of claims 1, wherein the first resin material contains one or more selected from the group consisting of a rust preventive pigment and a conductive pigment.
Yuasa et al. discloses it is desired to include thermoplastic resin of rust preventive pigment such as strontium chromate and calcium chromate and etc and conductive particles (see e.g. Par. 139-140 and claim 29) to not only have a rust prevention effect but also enhanced corrosion resistance (see e.g. Par. 69, Par. 35) that are coated onto metal materials in automobile application (see e.g. abstract, Par. 1). 
Both Atsushi et al. in view of Naritomi et al and Jurischka et al., and Yuasa et al. are analogous in the field of thermoplastic component that are bonded to metal that is desired to be corrosion resistant in automobile application, it would have been obvious for a person with ordinary skills in the art to modify the thermoplastic component that is bonded to plated metal in Atsushi et al. in view of Naritomi et al and Jurischka et al. to additionally include rust preventive pigment such as strontium chromate and calcium chromate and etc and conductive particles as taught by Yuasa et al. thus the thermoplastic component not only have a rust prevention effect but also enhanced corrosion resistance as taught by Yuasa et al. (see e.g. Par. 69, Par. 35 of Yuasa et al.)

Response to Arguments
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive. 

Rejections under 35 U.S.C. $ 103 
Applicant argues that the Examiner has failed to establish a prima facie case of obviousness. 
The reinforcing steel member for a motor vehicle according to claim 1 of the present application includes the following features (A) to (F): 
(A) a steel sheet; 
(B) a first resin material disposed on at least a part of a surface of the steel sheet; and 
(C) a second resin material disposed on at least a part of a surface of the first resin material, and having a matrix resin and a reinforcing fiber material contained in the matrix resin, 
(D) wherein, in a cross section of the first resin material and the second resin material perpendicular to the surface of the steel sheet, between one end portion of the  
second resin material and the other end portion of the second resin material, there is a portion having a length of 80 mm or more along a boundary between the second resin material and the first resin material, 
(E) in the first resin material, a protrusion portion having a length X of 3.0 mm or more from the two end portions of the second resin material to an end portion of the first resin material is formed in the cross section, and 
(F) a Young's modulus of the first resin material at room temperature is 1/10 or less of a Young's modulus of the second resin material at room temperature. 
Applicant argues The cited prior art references fail to teach or suggest a reinforcing steel member for a motor vehicle as presently claimed. 
As is evident from the above claim language, the present invention, as claimed in claim 1, relates to a reinforcing steel member for a motor vehicle. One of the objects of the present invention is to provide a reinforcing steel member for a motor vehicle capable of suppressing generation of stress between a steel sheet and an FRP due to heat, maintaining adhesion between the steel sheet and the FRP even in an environment in which water or steam may be present around the steel sheet, and suppressing corrosion of the steel sheet (see, e.g., paragraph [0009]). 
Jurischka discloses a method suited particularly for the field of microtechnology (see, e.g., paragraph [0009]). As examples of this "microtechnology," Jurischka mentions: microelectronics, for example for RFID-chips or microcontrollers incorporated in plastic; sensor technology, for example for sensor elements in plastic packaging, clothing or accessories (for example bags, suitcases); micromechanics, for example for fixing acceleration sensor elements or pressure sensors in plastic; microoptics, for example for embedding optical lenses or luminous elements (for example LEDs) in plastic; and, in particular, microfluidics, for example for integrating valves (micro valves), micro pumps, pressure sensors, mixing elements and sensors into lab-on-a-chip systems (see, e.g., paragraph [0009]). As such, Jurischka is not in the same field of endeavor as the present invention, is not analogous art to the present invention, and a skilled artisan would not have considered Jurischka if/when attempting to achieve the objects of the present invention. Jurischka is in a completely different field from the present invention. For this reason alone, this rejection is improper and must be withdrawn. 



Examiner respectfully disagrees:
Atsushi et al. (JP2010253801) discloses a reinforcing member for a motor vehicle (see e.g. fiber reinforced composite in automobiles in Par. 2, 28, FRP 11 and the thermoplastic resin 12 as shown in FIG. 1 in par. 19), comprising 
a first resin material (see e.g. the thermoplastic resin 12 as shown in FIG. 1-7); and 
a second resin material (see e.g. fiber reinforced composite FRP 11/21/31/41/51 in Par. 12, Fig 1-7) disposed on at least a part of a surface of the first resin material (see e.g. the thermoplastic resin 12/22/32/42/52 as shown in FIG. 1-7, thermoplastic resin 12 is bonded and integrated to a surface of asheet-like fiber-reinforced composite material (hereinafter, referred to as "FRP") 11 in Par. 11) and having a matrix resin and a reinforcing fiber material contained in the matrix resin (see e.g. prepreg obtained by impregnating a reinforcing fiber with a matrix resin as FRP 11 in Par. 12)
Jurischka et al. in general discloses how to joining two different components which has desired clamping force between the two components. Microtechnology is just one application of Jurischka et al, wherein the applied fields can also be in medical application and other fields in Par. 2. 
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  Even if Jurischka et al. uses the desired clamping force between two components in microtechnology, the clamping force approach is also expected and desired in autofield that requires joining two different components of Atsushi et al. For the above reason, Jurischka et al. is analogous arts as the Atsushi et al., the combination is proper.
Jurischka et al. (US20110180211) discloses when first component joined to a thermoplastic material, the joining clamping force between the second component and first component can be desired/varied by selectively choose the young’s modulus of the thermoplastic second component according to intended purpose of the joint of the first and second component so as to exert a desired amount of the clamping force onto the first component (see e.g. Par. 7). Jurischka et al. discloses it is advantageous if the thermal conductivity of the first component is larger than the thermal conductivity of the thermoplastic material of the second component, and the first component has an aspect ratio (height (thickness)/width) of less than 0.5(see e.g. Par. 12). The first 10 and the second component 12 are identical to those of the first embodiment, wherein the recess 14 of the second embodiment has a height (in the direction of a movement of the die 20, see F.sub.p in FIG. 2a) which is smaller than the thickness of the first component 10.  Thus, the first component 10 protrudes above the upper surface of the second component 12 after it has been introduced into the recess 14 in Par. 42, Fig 2a-2b. Jurischka et al. discloses factors are chosen to achieve a stable joint of the components 10, 12 arises also in the second embodiment due to a combination of clamping force and positive fit in par. 42. 
Applicant’s argument is not persuasive. 

Applicant argues Jurischka teaches a method for joining, by heating, to insert a first component into a recess of a second component. However, in Atsushi, it is necessary that the thermoplastic resin be injection-molded on the surface of the sheet-shaped fiber-reinforced composite material to be joined/unified (see claim 1). Accordingly, even if Jurischka was analogous art to the present invention (which Applicant does not concede), there would be absolutely no motivation for a skilled artisan to employ the components of Jurischka in Atsushi. A skilled artisan simply would not have combined and modified the references as proposed by the Examiner. 
Further, Jurischka discloses at par. [0037]: 
"Since the expansion coefficient of the polycarbonate 12 (7x 10<-5>K<-1>) is significantly larger than the one of the silicon chip 10 (2.5x10<-6>K<-1>), the polycarbonate 12 contracts more during cooling than the silicon chip 10, thereby exerting a clamping force onto the chip 10 after cooling. Additionally, as the and thus a low elasticity (thereby allowing to generate substantial clamping forces), this clamping force contributes, in addition to the positive fit, to the strong connection of the chip 10 with the polycarbonate 12." 
  Therefore, Jurischka does not disclose the claimed relationship between the Young's modulus values of the resin materials. 
In other words, even if Jurischka was analogous art (which it is not), and even if a skilled artisan would have combined Jurischka with the other cited references (which Applicant does not concede), the references would still fail to teach or suggest at least presently claimed feature (F) above: "a Young's modulus of the first resin material (13) at room temperature is 1/10 or less of a Young's modulus of the second resin material (11) at room temperature." 
 Accordingly, even if Atsushi and Jurischka were combined, it would not be possible to arrive at present claim 1 of the present application. Moreover, the superior effects of the present application cannot be obtained based on Atsushi and Jurischka. 
Examiner respectfully disagrees:
Atsushi discloses the different components are each by injection molding, however there is a joining step of the different component at the interface between different component. 
Jurischka et al. is brought in to teach how to joining the different component, not how to injection molding forming different components. 
Regarding applicant’s argument that “Jurischka does not disclose the claimed relationship between the Young's modulus values of the resin materials”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
For the above reason, applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Torii et al. (US6602062). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Primary Examiner, Art Unit 1783